Conaway, J.,
concurring.
I have serious doubts as to the validity of the adjourned term of the district court at which the findings of law and fact by the court were announced and filed and other proceedings had including the rendering of the judgment. I also doubt the sufficiency of the authentication of the bill of exceptions. But, inasmuch as my views, if «developed at length, would result in a concurrence in the reversal of the judgment, I waive the discussion of the matter as not necessary to the decision of this cause. I concur in the reversal of the judgment.